DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 8, 2022.

Claim Rejections - 35 USC § 112
Claims 1 – 10 and 12 – 13 remain rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the Examiner notes that the original deficiencies cited in the previous Office Action had been cured by the Applicant’s amendment. The Examiner also notes that the newly added limitation “...annealing the substrate at a temperature and pressure to increase a refractive index of the SiHx film and reduce a hydrogen content throughout a thickness of the SiHx.” is supported in paragraph [0038] of the originally filed disclosure, as submitted by the Applicant in their amendment filed on August 17, 2022.  Paragraph [0038] focuses on support for the step of annealing.  
	However, there is no express recitation within the originally filed disclosure for new newly added claim limitations in the step of “... supplying a first process gas comprising hydrogen ... while the vaporized silicon containing precursor is present in the processing volume.  To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998). Applicant has also not provided an explanation where support for the amendment of the “supplying a first process gas...” may be found, and there does not appear to be apparent support for the limitation to reasonably infer possession or to reasonably find necessary (i.e. inherent) possession of the limitation, potentially introducing New Matter.  The Examiner notes that the originally filed disclosure does recite processing systems that can practice the disclosed method ([0018], [0021]). Some of the embodied processing systems are configured for e.g. plasma-enhanced chemical vapor deposition ([0021]).  However, using a system configured for a particular general process does not necessitate or imply that the system performs the general technique that the system is configured to operate, much less the specific steps and limitations in the order presented. The rejection may be withdrawn upon detailing where support for the newly added claim limitation may be reasonably derived. 

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 – 2, 4 – 10, 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Moon et al. US 2010/0330299 A1 (hereafter “Moon”) in view of Sheng et al. US 2017/0069493 A1 (hereafter “Sheng”), Yamazaki et al. US 2011/0039402 A1 (hereafter “Yamazaki”)  and Jiang et al. US 2020/0385865 A1 (hereafter “Jiang”), as evidenced by or alternatively further in view of Dube et al. WO2014/179072 A1 (hereafter “Dube”) .
Regarding claims 1, 2, 4, 8, 10, 12; Moon is directed to a plasma deposition apparatus and a method of manufacturing a thin film using the same (Abstract). In an embodiment, apparatus is comprised of two RF power sources that respectively power a shower head and a substrate support, and a reaction chamber space (Fig. 1; [0038] – [0044]). The apparatus is used for forming thin films of amorphous silicon or microcrystalline silicon, including a film formed of radicals SiH3 [SiHx] ([0009] – [0010], [0019], [0056]). The method comprises: injecting [supplying] a process gas comprising silane (SiH4) into the reaction chamber space (Fig. 8; [0026],[0038]; Claim 1); performing a deposition process using plasma generated from the RF power sources, wherein the RF power sources respectively apply pulsed RF signals  [energizing using RF source power and providing RF bias power] ([0039] – [0042], [0044] – [0049]); and depositing SiH3 radicals onto a substrate ([0056]). Moon further discloses that the duty cycles of the two RF power sources may be independently adjusted in order to achieve desired characteristics in the resultant thin film ([0058]). In one example, Moon discloses the film may be deposited while the duty cycles the first and second  pulsed RF signal are set to be different duty cycles, e.g. 0.6 [60%] and 0.5 [50%] respectively ([0062]; Fig. 5).
Moon does not expressly teach the step of supplying a first process gas (distinct from the silicon containing precursor) that is energized to react with the vaporized silicon containing precursor while the silicon containing precursor is present in the processing volume; and supplying a process gas mixture (distinct from both the silicon containing precursor and the first process gas) comprising either/both argon and helium. Moon also does not expressly teach a step of annealing the substrate at a temperature and pressure to increase a refractive index of the SiHx film and reduce a hydrogen content throughout a thickness of the SiHx film.
With regards to the step of supplying a first process gas distinct from the silicon containing precursor) that is energized to react with the vaporized silicon containing precursor while the silicon containing precursor is present in the processing volume:	
Sheng is directed to improved methods for forming low resistivity crystalline silicon films such as microcrystalline silicon (Abstract; [0006]). Sheng discloses that the method (Fig. 4) comprises: disposing a substrate into a plasma processing chamber ([0049] – [0052]); supplying a gas mixture of a suitable silicon-based gas, e.g. SiH4, with a suitable hydrogen-based gas e.g. H2 [first process gas, where the vaporized silicon containing precursor gas is present in the processing volume]; igniting a plasma of the gas mixture [energizing by applying RF power]([0055]); and depositing a crystalline silicon film ([0054] – [0055]; claim 1). Sheng states that the inclusion of hydrogen gas aids in determining the amount and morphology of the crystallinity of the resultant silicon layer based on the amount of hydrogen to silane that is provided ([0054], [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moon in view of Sheng, Yamazaki  by including hydrogen gas [first process gas] as a mixture that is energized using the first RF signal [RF source power] because Sheng teaches that the inclusion of hydrogen gas aids in the deposition of silicon layers and that the inclusion of hydrogen gas helps determine the resultant layers crystallinity and electrical characteristics.
With regards supplying a process gas mixture distinct from the first process gas comprising at least one or both of argon, helium:
Yamazaki is directed to the production of microcrystalline semiconductor films with high crystallinity by plasma enhanced chemical vapor deposition (Abstract, [0007]). Yamazaki discloses a step of providing silane with hydrogen gas and rare gases such as xenon, krypton, helium or argon ([0067] – [0068], [0111]). The rare gases are disclosed to generated high-order radicals of the precursor during plasma processing, which in turn are used for forming nanoparticles from the silane precursor that are useful for controlling the crystallinity of the resulting film ([0062], [0067] – [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moon in view of Sheng by introducing one or more [mixture] of rare gases [process gases] because Yamazaki teaches that rare gases affect the species generated from the reaction of silane precursor and hydrogen during plasma processing. With regards to mixtures of helium and argon specifically, the courts have held that a prima facie case of obviousness exists when combining equivalents known for the same purpose to form a composition/step/product for the same purpose as the equivalents taught by the prior art. “[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regards to a step of annealing the substrate at a temperature and pressure to increase a refractive index of the SiHx film and reduce a hydrogen content throughout a thickness of the SiHx film:
Jiang is directed to PECVD methods for depositing flowable Si-containing films at low depositing ratees comprising a step of intermittent activation [pulsing] of the plasma utilized in the practice of the PECVD method (Abstract; [0003] – [0006]).  Jiang discloses that a-Si is widely used in semiconductor fabrication processes as sacrificial layers for later etching steps as it provides good etch selectivity relative to other films ([0004]).  Jiang further discloses that depositing such films into narrow trenches of a substrate is a challenge for earlier PECVD processes due to the tendencies of the film to pinch off at the top of narrow trenches and leave voids below, and that PECVD processes that form flowable films have been developed to overcome the problem ([0005] – [0007]).  Flowable silicon films are disclosed to be formed using silicon with only hydrogen ([0007]).  The precursors for forming the flowable silicon films are polysilane precursors such as disilane, trisilane and tetrasilane ([0013]). The process gas used in Jiang’s PECVD process include H2 in addition to inert gases of He and Ar ([0013], [0053], [0055]). The inert gases can be employed to aid in maintaining a substrate temperature ([0055]) and otherwise as diluent or carrier gases for the polysilane precursor of the reactive gases ([0032]). Jiang’s PECVD process comprises: exposing a polysilane-containing reactive gas onto a substrate surface ([0028] – [0031]); providing a plasma gas comprising one or more of He, Ar and/or H2 ([0032]); intermittently igniting a plasma at a suitable frequency at a given cycling and duty cycle resulting in a flowable film ([0034] – [0037]); and then after depositing the flowable film, curing [annealing] the flowable film by employing a UV curing process occurring at a temperature between about 10°C to about 550°C [ regarding calim 10, overlapping with about 500°C] in order to form a substantially seamless gapfill ([0048]).  andFurthermore, Jiang discloses that the deposition step and the annealing step may occur in the same chamber or in multiple chambers that part of a cluster tool ([0051]).  In these embodiments, the substrate is always under vacuum [below 760 torr] and may have inert gases (e.g. Ar or He, which are well known inert gases known and available to one of ordinary skill in the art, partially addressing claim 10) ([0053]).
It would have been obvious to one of ordinary skill in the art to have modified the method of Moon in view of Sheng and Yamazaki to include a step of annealing the substrate to form a flowable a-Si film because Jiang teaches that flowable a-Si films are useful for gapfills of substrates with patterned features, that the annealing step is useful for sealing gapfills after the deposition of the flowable film.
With regards to the temperature and pressure, Jiang discloses overlapping pressure [below 760 torr] and – specific to claim 10 – overlapping temperatures.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
With regards to whether annealing reduces the hydrogen of the SiHx film, while Jiang does not expressly disclose that the annealing reduced the hydrogen content of the SiHx film, Jiang does disclose that the hydrogen content after curing is low, suggesting that the curing step may reduce hydrogen content. Jiang is also silent with regards to whether the annealing step would increase the refractive index of the SiHx film. However, it is reasonable to presume that the reduction in hydrogen content and the increase of refractive index is inherent to the UV curing step used in Jiang. Support for said presumption include Dube. Dube discloses that UV curing removes hydrogen from silicon and hydrogen-containing films having Si – H bonds and converts those Si –H bonds to Si – Si ([0018],  [0020]). Dube also discloses that an effective dose of UV curing would make the refractive index rise due to the rise of flowability/ the cross-linking of silicon atoms to form Si – Si bonds ([0020]). An effective UV cure, such as that disclosed by Jiang, would necessarily result in the removal of hydrogen content and the increasing of refractive index. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Moon in view of Sheng, Yamazaki, and Jiang product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Alternatively, it would have been obvious to one of ordinary skill in the art to have modified the method of Moon in view of Sheng, Yamazaki and Jiang by using a UV cure that removes hydrogen content and increases refractory index because Dube teaches that the curing step leads to the production of dielectric films in semiconductor substrates.
Regarding claim 13, Moon does not expressly teach that the silicon containing precursor comprises one of tetrasilane, trisilane, or disilane.
Sheng discloses that alongside silane, disilane is a suitable silicon-containing precursor gas ([0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moon in view of Sheng, Yamazaki, Jiang and optionally Dube by substituting silane for disilane because Sheng teaches that both silane and disilane are known gases for the deposition of silicon containing films.  The substitution of one known precursor for another yields predictable results to one of ordinary skill in the art.
Regarding claim 5, Moon in view of Sheng and Yamazaki does not expressly teach a step of rotating the substrate support.
Jiang discloses that during practice of the PECVD method, the substrate may be rotated during processing in order to produce a more uniform deposition by minimizing the effect of local variability in gas flow geometries in a given plasma processing deposition chamber ([0052] – [0053], [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moon in view of Sheng, Yamazaki, Jiang and optionally Dube to include a step of rotating the substrate support and in turn rotating the substrate, as well as to have render the substrate support capable of rotation because Jiang teaches that rotating the substrate during processing step helps to improve a more uniform deposition by minimizing the effect of local variability in gas flow geometries in a given plasma processing deposition chamber.
Regarding claim 6, Moon does not expressly teach a step of maintaining the substrate at the recited temperatures while supplying the first process gas.
However, Moon does disclose that the lifetime density and other characteristics of the SiH3 radical that is generated from the process gas depends on generation conditions and applied RF power conditions ([0020]).
Furthermore, Sheng discloses that the substrate temperature during a plasma enhanced CVD process for the formation of the silicon film may have a substrate temperature between 50°C and 300°C ([0059]); the temperatures of the process also help determine the crystallinity of the resulting silicon film ([0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moon in view of Sheng and Yamazaki to maintain a temperature of the substrate within the claimed values as a matter of routine experimentation in order to maximize desired film formation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 7 and 9, Moon does not expressly teach a step of maintaining the claimed pressures while supplying the first process gas.
However, Moon does disclose that the lifetime density and other characteristics of the SiH3 radical that is generated from the process gas depends on generation conditions such as amount of gas and pressure and applied RF power ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moon in view of Sheng, Yamazaki, Jiang and optionally Dube to maintain a pressure of at least the processing volume to the claimed pressures and RF power within the claimed values as a matter of routine experimentation in order to maximize desired film formation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Sheng, Yamazaki and Jiang, evidenced by or further in view of Dube as applied to claims 1 – 2, 4 – 10, 12 – 13 above, and further in view of Chan et al. US 2019/0333764 A1 (hereafter “Chan”).
Regarding claim 3, Moon does not expressly teach that the second duty cycle may be between 0.15% to about 20%, , where during the one time of the second duty cycle, the pulse frequency is between about 2Hz to about 20Hz.
However, Moon does disclose that the resultant characteristics of the plasma generated from the processing gas , the radicals generated within the plasma and consequently the resulting deposition rate and deposition quality are controlled by the signal parameters of both the first RF signal [RF source power] and the second RF signal [RF bias power] ([0026], [0057] – [0058]) – the signal parameters include periods and amount of on [i.e. pulse width] time -off times [both related to pulse frequency] and duty cycles, where a period is a sum of an on time and an off time. The Examiner notes that a pulse frequency is the number of periods that occurs over a given amount of time, e.g. over one second, and that a pulse frequency can be derived from the number of periods that occur in one second.
Furthermore Chan, directed to a deposition apparatus and a deposition method for silicon films for solar cells (Abstract; [0003]), discloses an analogous apparatus providing pulsed RF power to a plasma electrode opposite a support on which a substrate is mounted ([0034], [0040]). Chan further discloses that during the production of a silicon film from silane and hydrogen (Fig. 3; [0048] – [0053]), a pulsed very high frequency power (power operating at a frequency of 27 MHz – 100MHz, which is still in the radio band, [0020]) may operate at a duty cycle between 20% to 90% and with a pulse [pulsing] frequency between 1Hz to 100kHz. The parameters of the pulse mode aids in reducing non-uniform deposition and the parameters as a whole allows control of desired film characteristics ([0007], [0023], [0047], [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moon in view of Sheng, Yamazaki, Jiang and optionally Dube by operating the second RF power supply to have a second duty cycle and pulsing frequency within the claimed values as a matter of routine experimentation in order to obtain desired end-result film characteristics.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed on August 17, 2022 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) Nowhere does Jiang disclose, teach, or suggest the claimed recitation annealing the substrate at a temperature and pressure to increase a refractive index of the SiHx film and reduce a hydrogen content throughout a thickness of the SiHx film, as recited in the Applicant's claim.
 
In response to the applicant's arguments, please consider the following comments.
a.)  Contrary to Applicant’s arguments, Jiang discloses an annealing step that increases the recited refractive index and recited hydrogen content throughout a thickness of the SiHx film as evidenced by Dube, or alternatively further in view of Dube, as explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717